DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 
Reference character “241” is used in the discussion of Figure 10, however Figure 10 contains no such reference character 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 9, 13-17, 19, 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2012/0232390 A1), in view of Li (CN 112533539 A), Stavros (US 2020/0069275 A1), and Huang (US 2014/0364733 A1).
Regarding claim 1, Park discloses an ultrasound diagnostic apparatus (See Park: Para. [0036] (stating that provided is, "a diagnostic apparatus 100"); Fig. 1 and Fig. 3, Ref. Char. 100) comprising: a probe (See Park: Para. [0084] (specifying that, "the diagnostic apparatus 100 includes a probe 102"); Fig. 3, Ref. Char. 102); an ultrasound transceiver configured to transmit an ultrasound signal to an object through the probe and receive an echo signal reflected from the object (See Park: Para. [0087] (providing that the, "probe 102 transmits and receives a signal to and from a subject … [and] the transmitted and received signal may be, but is not limited to, an ultrasonic signal")); a controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")) configured to: 
obtain first data by controlling the ultrasound transceiver to transmit a first ultrasound pulse to the object and receive the echo signal reflected from the object (See Park: Para. [0087] (providing that the, "probe 102 transmits and receives a signal to and from a subject … [and] the transmitted and received signal may be, but is not limited to, an ultrasonic signal") and Para. [0092] (specifying that the, "diagnostic image generation unit 104 generates a diagnostic image by using the echo signal returned from the subject")), obtain second data by controlling the ultrasound transceiver to repeat an operation of transmitting a second ultrasound pulse different from the first ultrasound pulse to a first position of the object and receiving the echo signal reflected from the first position of the object a plurality of times (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104")) … obtain third data by controlling the ultrasound transceiver to repeat an operation of transmitting the second ultrasound pulse to a second position of the object and receiving the echo signal reflected from the second position of the object the plurality of times  (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25) … and 
detect [[the]] micro-calcification tissues of the first position and the second position by analyzing the obtained second and third data (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification"); Fig. 2, Ref. Chars. 22-25); and a display configured to, display an ultrasound image generated based on the obtained first data and an image representing the micro-calcification tissues detected in the first position and the second position (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), and Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"); Fig. 2, Ref. Chars. 22-25), and therefore substantially what is described by claim 1. 
However, Park fails to teach transmitting … at predetermined time intervals … transmitting … at predetermined time intervals … display a color bar representing a plurality of colors corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues; select a color from the color bar based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues; and display the selected color in an area corresponding to the detected micro- calcification tissues included in the ultrasound image.
Nevertheless, Li teaches transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")) … transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")).	
While, Stavros teaches display[ing] a color bar representing a plurality of colors corresponding to ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); select[ing] a color from the color bar based on ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); and display[ing] the selected color in an area corresponding to the detected micro- calcification tissues included in the ultrasound image (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")).
Furthermore, Huang teaches display ... corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")); select[ing] ... based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 1. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 2, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein: the first position of the object is a position that is a different depth from the second position and are[[is]] spaced apart from each other (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25); and the controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")) is further configured to set the first position and the second position of the object as a first focal point and a second focal point to which the transmitted second ultrasound pulse is focused, respectively (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25).
Regarding claim 3, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")) is configured to control the ultrasound transceiver wherein (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0088] (providing that the, "the probe 102 may include a beamformer for controlling a delay time of the signal transmitted to and received from the subject"); Fig. 2, Ref. Chars. 22-25) at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 3. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 4, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), and therefore substantially what is described in claim 4. 
Furthermore, Park teaches wherein the controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")) is configured to control the ultrasound transceiver wherein(See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0050] (clarifying that, "the diagnostic apparatus 100 may additionally receive the echo signal from the subject one or more times in order to improve the resolution of the ROI ... the additionally received echo signal may be a signal transmitted and returned in focus on the ROI of the subject, and thus may include information regarding the ROI"), and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25), and Li teaches wherein the controller is configured to control the ultrasound transceiver wherein (See Li: Pg. 8, Paras. 1-2 (discussing that step 12 provides that the, "array element 201 after receiving the transmission parameter 206 ... [transmits the] ultrasonic wave 202 according to the transmission parameter 206; The ultrasound simultaneously reaches the respective focus position (i.e., focus) 204. As shown in FIG. 6, for example, at the same time, the group 1 of the array element emitting ultrasonic wave is focused on the first focus 204a, group 2 of the emitting ultrasonic wave is focused on the second focus 204b, group 3 of the emitting ultrasonic wave is focused on the third focus 204c. After the above processing, the ultrasonic probe can make the pulse ultrasonic synchronously focus on the focusing position corresponding to each array element group through one emission"); Figs. 5 and 6).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 4. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 5, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the second ultrasound pulse is a pulse designed based on characteristics of the micro-calcification tissues (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104")).
Regarding claim 8, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), and therefore substantially what is described in claim 8.
Furthermore, Park teaches wherein, in detecting the micro-calcification tissues, the controller is configured to estimate at least one of [various parameters] (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue")) … and to detect the micro-calcification tissues in the object based on the estimated value (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification")).
Additionally, Huang teaches wherein, in detecting the micro-calcification tissues, the controller is configured to estimate at least one of an intensity, frequency, or phase of the echo signal reflected from each area of the object (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")) by applying singular value decomposition (SVD) to the obtained second and third data (See Huang: Para. [0123] (clarifying that the, "TR-MUSIC method [relied upon] is based on the singular value decomposition (SVD)")), and to detect the micro-calcification tissues in the object based on the estimated value (See Huang: Para. [0192] (clarifying that the, "TR-MUSIC algorithm of the present invention is ideally suited for detection of breast microcalcifications")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 8. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 9, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), and therefore substantially what is described in claim 9.
Furthermore, Park teaches wherein, in detecting the micro-calcification tissues (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification")), the controller is configured to calculate … based on the obtained second and third data (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")).
Additionally, Huang teaches wherein the controller is configured to calculate [[a]]the dispersion of [[a]]the phase change over time of the echo signal reflected from each area of the object (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")) … and to detect an area in which the dispersion of the phase change is greater than or equal to a predetermined value as the micro-calcification tissues in the object (See Huang: Para. [0031] (stating that, "the phase response of ultrasound transducer elements is accounted for in a PC-MUSIC system and methods to achieve super resolution and accurate target localization. Because the phase response of transducer elements may not be known beforehand, another aspect is an experimental method to estimate the phase response using measured signals scattered from a glass micro-sphere embedded in a tissue-mimicking phantom with a homogeneous background medium and a known sound speed"), Para. [0161] (clarifying that, "phase response ϕ(w) must be known prior to calculating the phase-coherent pseudo-spectrum. In the following, we describe an experimental method for measuring this response"), Para. [0172] (providing that when, "the phase response is compensated, the pseudo-spectrum peaks at the true scatterer location, and the size of the bright region in the image is smaller"), and Para. [0192] (clarifying that the, "TR-MUSIC algorithm of the present invention is ideally suited for detection of breast microcalcifications")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 9. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 13, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein: the ultrasound image is a brightness mode (B-mode) image for a cross section of the object (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"), and Para. [0092] (clarifying that the, "diagnostic image generation unit 104 may include a digital signal processor (DSP) ... and a digital scan converter (DSC) ... The DSP forms image data representing a 'b' ... mode by processing a signal output from the probe 102, and the DSC generates a scan-converted diagnostic image to display the image data formed by the DSP"); Fig. 2, Ref. Chars. 22-25 (showing the "cross section")); and the display is configured to display an area corresponding to the detected micro-calcification tissues on the ultrasound image (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), and Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"); Fig. 2, Ref. Chars. 22-25).
Regarding claim 14, Park discloses a method of controlling an ultrasound diagnostic apparatus (See Park: Para. [0036] (stating that provided is, "a diagnostic apparatus 100") and Para. [0017] (clarifying that, "a diagnostic method, including detecting at least one region of interest (ROI) in a diagnostic image formed according to an echo signal returned from a subject"); Fig. 1 and Fig. 3, Ref. Char. 100) comprising: obtaining, by a controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")), 
first data by transmitting a first ultrasound pulse to [[the]]an object and receiving [[the]]an echo signal reflected from the object (See Park: Para. [0087] (providing that the, "probe 102 transmits and receives a signal to and from a subject … [and] the transmitted and received signal may be, but is not limited to, an ultrasonic signal") and Para. [0092] (specifying that the, "diagnostic image generation unit 104 generates a diagnostic image by using the echo signal returned from the subject")); obtaining, by the controller, second data by repeating an operation of transmitting a second ultrasound pulse different from the first ultrasound pulse to a first position of the object and receiving the echo signal reflected from the first position of the object a plurality of times (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0088] (providing that the, "the probe 102 may include a beamformer for controlling a delay time of the signal transmitted to and received from the subject"); Fig. 2, Ref. Chars. 22-25) … obtaining, by the controller, third data by repeating an operation of transmitting the second ultrasound pulse to a second position of the object and receiving the echo signal reflected from the second position of the object the plurality of times (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25) … 
detecting, by the controller, [[the]] micro-calcification tissues of the first position and the second position by analyzing the obtained second and third data (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification"); Fig. 2, Ref. Chars. 22-25); and displaying, by a display, an ultrasound image generated based on the obtained first data and an image representing the micro-calcification tissues detected in the first position and the second position (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), and Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"); Fig. 2, Ref. Chars. 22-25), and therefore substantially what is described by claim 14. 
However, Park fails to disclose transmitting … at predetermined time intervals … transmitting … at predetermined time intervals …wherein the displaying the image representing the micro-calcification tissues includes: displaying, by the display, a color bar representing a plurality of colors corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues; selecting, by the display, a color from the color bar based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues; and displaying, by the display, the selected color in an area corresponding to the detected micro- calcification tissues included in the ultrasound image.
Nevertheless, Li teaches transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")) … transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")).	
While, Stavros teaches wherein the displaying the image representing the micro-calcification tissues includes: displaying, by the display, a color bar representing a plurality of colors corresponding to ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); selecting, by the display, a color from the color bar based on ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); and displaying, by the display, the selected color in an area corresponding to the detected micro- calcification tissues included in the ultrasound image (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")).
Furthermore, Huang teaches wherein the displaying the image representing the micro-calcification tissues includes: displaying, by the display … corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")); selecting, by the display, ... based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 14. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 15, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), wherein the first position of the object is a position that is a different depth from the second position and is spaced apart from each other (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25), and the method further comprises: setting, by the controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")), the first position and the second position of the object as a first focal point and a second focal point to which the transmitted second ultrasound pulse is focused, respectively (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25).
Regarding claim 16, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), wherein the transmitting of the second ultrasound pulse further comprises: controlling the second ultrasound pulse transmitted to the first position of the object and the second ultrasound pulse transmitted to the second position of the object to be transmitted (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25) at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 16. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 17, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), and therefore substantially what is described in claim 17.
Furthermore, Park teaches wherein the transmitting of the second ultrasound pulse further comprises: controlling the second ultrasound pulse transmitted to the first position of the object and the second ultrasound pulse transmitted to the second position of the object (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0050] (clarifying that, "the diagnostic apparatus 100 may additionally receive the echo signal from the subject one or more times in order to improve the resolution of the ROI ... the additionally received echo signal may be a signal transmitted and returned in focus on the ROI of the subject, and thus may include information regarding the ROI"), and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25).
Additionally, Li teaches wherein the transmitting of the second ultrasound pulse further comprises: controlling the second ultrasound pulse transmitted to the first position of the object and the second ultrasound pulse transmitted to the second position of the object to be simultaneously transmitted (See Li: Pg. 8, Paras. 1-2 (discussing that step 12 provides that the, "array element 201 after receiving the transmission parameter 206 ... [transmits the] ultrasonic wave 202 according to the transmission parameter 206; The ultrasound simultaneously reaches the respective focus position (i.e., focus) 204. As shown in FIG. 6, for example, at the same time, the group 1 of the array element emitting ultrasonic wave is focused on the first focus 204a, group 2 of the emitting ultrasonic wave is focused on the second focus 204b, group 3 of the emitting ultrasonic wave is focused on the third focus 204c. After the above processing, the ultrasonic probe can make the pulse ultrasonic synchronously focus on the focusing position corresponding to each array element group through one emission"); Figs. 5 and 6).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 17. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 19, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), and therefore substantially what is described in claim 19.
Furthermore, Park teaches wherein, in detecting the micro-calcification tissues, the controller is configured to estimate at least one of [various parameters] (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue")) … and detecting the micro-calcification tissues in the object based on the estimated value (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification")).
Additionally, Huang teaches wherein the detecting of the micro-calcification tissues of the first position and the second position further comprises: estimating at least one of an intensity, frequency, or phase of the echo signal reflected from each area of the object (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")) by applying singular value decomposition (SVD) to the obtained second and third data (See Huang: Para. [0123] (clarifying that the, "TR-MUSIC method [relied upon] is based on the singular value decomposition (SVD)")); and detecting the micro-calcification tissues in the object based on the estimated value (See Huang: Para. [0192] (clarifying that the, "TR-MUSIC algorithm of the present invention is ideally suited for detection of breast microcalcifications")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 19. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 20, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), and therefore substantially what is described in claim 20. 
Furthermore, Park teaches wherein the detecting of the micro-calcification tissues of the first position and the second position (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification")).
Additionally, Huang teaches wherein the detecting … further comprises: calculating [[a]]the dispersion of [[a]]the  phase change over time of the echo signal reflected from each area of the object based on the obtained second and third data (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")); and detecting an area in which the dispersion of the phase change is greater than or equal to a predetermined value as the micro-calcification tissues in the object (See Huang: Para. [0031] (stating that, "the phase response of ultrasound transducer elements is accounted for in a PC-MUSIC system and methods to achieve super resolution and accurate target localization. Because the phase response of transducer elements may not be known beforehand, another aspect is an experimental method to estimate the phase response using measured signals scattered from a glass micro-sphere embedded in a tissue-mimicking phantom with a homogeneous background medium and a known sound speed"), Para. [0161] (clarifying that, "phase response ϕ(w) must be known prior to calculating the phase-coherent pseudo-spectrum. In the following, we describe an experimental method for measuring this response"), Para. [0172] (providing that when, "the phase response is compensated, the pseudo-spectrum peaks at the true scatterer location, and the size of the bright region in the image is smaller"), and Para. [0192] (clarifying that the, "TR-MUSIC algorithm of the present invention is ideally suited for detection of breast microcalcifications"))
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 20. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Regarding claim 24, Park in view of Li, Stavros, and Huang teaches the method  (See above discussion), wherein the ultrasound image is a brightness mode (B-mode) image for a cross section of the object (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"), and Para. [0092] (clarifying that the, "diagnostic image generation unit 104 may include a digital signal processor (DSP) ... and a digital scan converter (DSC) ... The DSP forms image data representing a 'b' ... mode by processing a signal output from the probe 102, and the DSC generates a scan-converted diagnostic image to display the image data formed by the DSP"); Fig. 2, Ref. Chars. 22-25 (showing the "cross section")); and wherein the displaying of the ultrasound image and the image representing the micro-calcification tissues detected in the first position and the second position further comprises: displaying an area corresponding to the detected micro-calcification tissues on the ultrasound image (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), and Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"); Fig. 2, Ref. Chars. 22-25).
Regarding claim 25, Park discloses a computer program product comprising a non-transitory recording medium having stored therein instructions for: a method of controlling an ultrasound diagnostic apparatus (See Park: Para. [0025] (providing that there is included, "a computer readable recording medium having recorded thereon a computer program for executing the diagnostic method") and Para. [0038] (stating that the, "processor may be realized as an array of a plurality of logic gates, or a combination of a general-use microprocessor and a memory for storing a program executable in the microprocessor")) comprising: obtaining, by a controller (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0104] (clarifying that the, "first determination unit 142 determines that the first tissue has not a lesion if the first feature value is equal to or less than the threshold value"), Para. [0110] (stating that, "the second determination unit 144 compares the second feature value to a threshold value for determining a lesion and determines that the first tissue has a lesion if the second feature value is greater than the threshold value"), and Para. [0120] (providing that, "the third determination unit 146 calculates the final feature value as shown in Equation 1, compares the calculated final feature value to a threshold value for determining a lesion, and determines whether the first tissue has a lesion")), 
first data by transmitting a first ultrasound pulse to the object and receiving the echo signal reflected from the object (See Park: Para. [0087] (providing that the, "probe 102 transmits and receives a signal to and from a subject … [and] the transmitted and received signal may be, but is not limited to, an ultrasonic signal") and Para. [0092] (specifying that the, "diagnostic image generation unit 104 generates a diagnostic image by using the echo signal returned from the subject")); obtaining, by the controller, second data by repeating an operation of transmitting a second ultrasound pulse different from the first ultrasound pulse to a first position of the object and receiving the echo signal reflected from the first position of the object a plurality of times (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104")) … obtaining, by the controller, third data by repeating an operation of transmitting the second ultrasound pulse to a second position of the object and receiving the echo signal reflected from the second position of the object the plurality of times (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"); Fig. 2, Ref. Chars. 22-25) …
detecting, by the controller, the micro-calcification tissues of the first position and the second position by analyzing the obtained second and third data (See Park: Paras. [0040]-[0043] (providing that the, "ROI detection unit 110 detects at least one ROI in a diagnostic image formed according to an echo signal returned from the subject … [and the] ROI may represent a lesion candidate region including a tissue suspected of having a lesion ... [and] the lesion may include a microcalcification"); Fig. 2, Ref. Chars. 22-25); and displaying, by a display, an ultrasound image generated based on the obtained first data and an image representing micro-calcification tissues detected in the first position and the second position (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), and Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"); Fig. 2, Ref. Chars. 22-25), and therefore substantially what is described by claim 25. 
However, Park fails to disclose transmitting at predetermined time intervals … transmitting … at predetermined time intervals … wherein the displaying the image representing micro-calcification tissues includes: displaying a color bar representing a plurality of colors corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues; selecting a color from the color bar based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues; and displaying the selected color in an area corresponding to the detected micro-calcification tissues included in the ultrasound image.
Nevertheless, Li teaches transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")) … transmitting … at predetermined time intervals (See Li: Page 5, Para. 2 (describing that, "all array elements participating in ultrasonic emission can be excited by electric signal at the same time, so as to emit ultrasonic wave at the same time; or the array elements participating in ultrasonic emission can also be excited by several electric signals with a certain time interval")).
While, Stavros teaches wherein the displaying the image representing micro-calcification tissues includes: displaying a color bar representing a plurality of colors corresponding to ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); selecting a color from the color bar based on ... the echo signal reflected from the micro-calcification tissues (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")); and displaying the selected color in an area corresponding to the detected micro-calcification tissues included in the ultrasound image (See Stavros: Para. [0210] (providing that the, "POM [probabilities of malignancy] indicia may represent a graph, alphanumeric characters, a color-coded scale, and the like"), Para. [0281] (clarifying that the, "peripheral zone feature score combines duct changes and calcifications outside of a mass into 2 characteristics, namely 1) enlarged ducts outside of a mass (without internal microcalcifications) and 2) enlarged ducts outside of a mass that contain microcalcifications), Para. [0124] (stating that, "feature scores include a group of US [ultrasound] feature scores and a group of OA [optoacoustic] feature scores that may be used separately or in combination to identify biomarkers, a POM [probabilities of malignancy] for a mass, molecular subtypes for a malignant mass histologic grades for the mass"), Para. [0151] (clarifying that, "'receiving' when used in connection with OA/US feature scores and/or OA/US images, includes at least one of i) collecting OA/US data sets in real time from a diagnostic imaging system, while performing a patient scan; ii) receiving inputs, such as OA/US feature scores entered by medical personnel; iii) receiving an automatic output of a machine learning classifier that automatically assigns OA/US feature scores"), and Para. [0295] (providing that, "FIG. 5A illustrates an example of a set of images that may be co-displayed while medical personnel are assigning the various US feature scores and/or OA feature scores")).
Furthermore, Huang teaches wherein the displaying the image representing micro-calcification tissues includes: displaying ... corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")); selecting ... based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues (See Huang: Para. [0184] (providing that, "the measured phase response of the transducer elements was found. The amplitude of the operator A is close to 1 at lower frequencies, but decreases slightly at higher frequencies") and Para. [0229] (stating that, "measuring backscatter signals from said point scatterer, the method further comprising: generating an interelement response matrix at several frequencies in the bandwidth of the array of transducer elements; calculating singular value decomposition of the inter-element response at the several frequencies; and estimating phase response of the array of transducer elements")).
The teachings of Park, Li, Stavros, and Huang are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, and Huang to provide for what is described in claim 25. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution."
Claims 6, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, Stavros, and Huang as applied to claims 1, 5, and 14 above, and further in view of Warlick (US 2019/0350803 A1).
Regarding claim 6, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 5 (See above discussion) … and has a longer wavelength than the first ultrasound pulse (See Park: Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI") and Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104")), and therefore substantially what is described by claim 6.
However, Park in view of Li, Stavros, and Huang fails to teach wherein the second ultrasound pulse is an asymmetric pulse in which a negative pressure component is dominant compared to a positive pressure component.
Nevertheless, Warlick teaches wherein the second ultrasound pulse is an asymmetric pulse in which a negative pressure component is dominant compared to a positive pressure component (See Warlick: Para. [0072] (providing that, "used herein [is] an acoustic shock wave [which] is an asymmetric wave"), Para. [0027] (clarifying that the, "'pressure pulse' according to the present invention is an acoustic pulse which includes several cycles of positive and negative pressure"), and Para. [0102] (stating that, "FIGS. 10, 11 and 12 are particularly directed to destroying a mass like a tumor")).
The teachings of Park, Li, Stavros, Huang and Warlick are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, Huang, and Warlick to provide for what is described in claim 6. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution." Finally, because Warlick Paragraphs [0060]-[0061] provide the motivation of ensuring, "the patient does not have to experience the sensation of pain so common in the higher energy focused wave forms having a focal point at or within the targeted treatment site ... [such that] no localized or general anesthesia is required."
Regarding claim 7, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein, in detecting the micro-calcification tissues, the controller is configured to reconstruct the obtained second and third data (See Park: Para. [0038] (stating that, "the diagnostic apparatus 100 may include one processor or a plurality of processors"), Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue")) … and to extract the micro- calcification tissues by analyzing the 3D data (See Park: Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue")), and therefore substantially what is described by claim 7.
However, Park in view of Li, Stavros, and Huang fails to teach reconstructing the obtained … data into three-dimensional (3D) data including information about an axial depth, a lateral width, and a time.
Nevertheless, Warlick teaches reconstruct[ing] the obtained ... data into three-dimensional (3D) data including information about an axial depth, a lateral width, and a time (See Warlick: Claim 23 (providing for the, "incorporation of a 3-Dimensional ultrasound system that allows the practitioner to see the targeted gland in cross hairs on the practitioner's 3D ultrasound system")).
The teachings of Park, Li, Stavros, Huang and Warlick are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, Huang, and Warlick to provide for what is described in claim 7. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution." Finally, because Warlick Paragraphs [0060]-[0061] provide the motivation of ensuring, "the patient does not have to experience the sensation of pain so common in the higher energy focused wave forms having a focal point at or within the targeted treatment site ... [such that] no localized or general anesthesia is required."
Regarding claim 18, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), wherein the detecting of the micro-calcification tissues of the first position and the second position further comprises: reconstructing the obtained second and third data … (See Park: Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue"); Fig. 2, Ref. Chars. 22-25); and extracting the micro-calcification tissues by analyzing the 3D data (See Park: Para. [0105] (providing that, "the classifier … may use a ... three-dimensional plane as a reference of classification"), Para. [0090] (stating that the, "probe 102 may additionally receive the echo signal from the subject one or more times. For this, the probe 102 may transmit a signal focused on the ROI detected by the ROI detection unit 110. Further, the probe 102 may transmit and receive the signal focused on the ROI by adjusting parameters such as a gain, a dynamic range, sensitivity time control (STC)/time gain compensation (TGC), the number and positions of focuses, and a depth of focus of the transmitted signal. The probe 102 may automatically adjust the parameters if the ROI detection unit 110 detects the ROI"), Para. [0093] (clarifying that the, "ROI detection unit 110 detects one or more ROIs in the diagnostic image generated by the diagnostic image generation unit 104"), and Para. [0136] (stating that, "feature for detecting an ROI may include a size, a shape, a margin, and a calcification level of a tissue")), and therefore substantially what is described by claim 18.
However, Park in view of Li, Stavros, and Huang fails to teach reconstructing the obtained … data into three-dimensional (3D) data including information about an axial depth, a lateral width, and a time.
Nevertheless, Warlick teaches reconstructing the obtained … data into three-dimensional (3D) data including information about an axial depth, a lateral width, and a time (See Warlick: Claim 23 (providing for the, "incorporation of a 3-Dimensional ultrasound system that allows the practitioner to see the targeted gland in cross hairs on the practitioner's 3D ultrasound system")).
The teachings of Park, Li, Stavros, Huang and Warlick are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, Huang, and Warlick to provide for what is described in claim 18. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution." Finally, because Warlick Paragraphs [0060]-[0061] provide the motivation of ensuring, "the patient does not have to experience the sensation of pain so common in the higher energy focused wave forms having a focal point at or within the targeted treatment site ... [such that] no localized or general anesthesia is required."
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Li, Stavros, and Huang as applied to claims 1 and 14 above, and further in view of Zachar (WO 2020/157536).	
Regarding claim 10, Park in view of Li, Stavros, and Huang teaches the ultrasound diagnostic apparatus according to claim 1 (See above discussion), wherein the display is further configured to display … in which [[the]]a set first focal point and second focal point are located in a brightness mode (B-mode) image of a cross section of the object (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"), and Para. [0092] (clarifying that the, "diagnostic image generation unit 104 may include a digital signal processor (DSP) ... and a digital scan converter (DSC) ... The DSP forms image data representing a 'b' ... mode by processing a signal output from the probe 102, and the DSC generates a scan-converted diagnostic image to display the image data formed by the DSP"); Fig. 2, Ref. Chars. 22-25 (showing the "cross section")), and therefore substantially what is described by claim 10. 
However, Park in view of Li, Stavros, and Huang fails to teach wherein the display is further configured to display an index indicating focusing lines.
Nevertheless, Zachar teaches wherein the display is further configured to display an index indicating focusing lines (See Zachar: Page 60, Lines 13-17 (providing that, "the value of an element TD(n) associated with a focus emitter 117n is primarily determined by the values of 15 geometrical-surface-time-difference value function GSTD(x,y,z) in proximity to the traversal area TA(n) 950n location on the surface 950 z=Bl(x,y) traversed by the ray tracing 970n from the location of focus emitter 117n to the intended focused beam peak 139"); Fig. 45B).
The teachings of Park, Li, Stavros, Huang and Zachar are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, Huang, and Zachar to provide for what is described in claim 10. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution." Finally, because Zachar Page 27, Lines 25-26 clarifies that its teachings, "provide a method and apparatus for obtaining phase shift corrections to improve the focus peak."
Regarding claim 21, Park in view of Li, Stavros, and Huang teaches the method according to claim 14 (See above discussion), further comprising: displaying, by the display … in which [[the]]a set first focal point and second focal point [which] are located in a brightness mode (B-mode) image of a cross section of the object (See Park: Para. [0071] ([emphasis added] stating that, "the generated emphatic images may be sequentially converted and displayed on the display unit 130"), Para. [0081] (clarifying that when, "the resolution of the diagnostic image is 'a', the resolution of a normal region 25 in the emphatic image is also 'a'. Further, the resolutions of the first through third ROIs 22 through 24 may be 'b', wherein 'a<b'"), Para. [0080] (providing that, "if the ROI detection unit 110 detects a first ROI 22, a second ROI 23, and a third ROI 24 in a diagnostic image, the emphatic image generation unit 120 automatically generates an emphatic image in which the resolutions of the first through third ROIs 22 through 24 are improved"), and Para. [0092] (clarifying that the, "diagnostic image generation unit 104 may include a digital signal processor (DSP) ... and a digital scan converter (DSC) ... The DSP forms image data representing a 'b' ... mode by processing a signal output from the probe 102, and the DSC generates a scan-converted diagnostic image to display the image data formed by the DSP"); Fig. 2, Ref. Chars. 22-25 (showing the "cross section")), and therefore substantially what is described by claim 21.
However, Park in view of Li, Stavros, and Huang fails to teach further comprising: displaying, by the display, an index indicating focusing lines.
Nevertheless, Zachar teaches further comprising: displaying, by the display, an index indicating focusing lines (See Zachar: Page 60, Lines 13-17 (providing that, "the value of an element TD(n) associated with a focus emitter 117n is primarily determined by the values of 15 geometrical-surface-time-difference value function GSTD(x,y,z) in proximity to the traversal area TA(n) 950n location on the surface 950 z=Bl(x,y) traversed by the ray tracing 970n from the location of focus emitter 117n to the intended focused beam peak 139"); Fig. 45B).
The teachings of Park, Li, Stavros, Huang and Zachar are considered to be analogous to the claimed invention because they are in the same field of ultrasonic diagnostic apparatus and method of controlling the same. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Park with the teachings of Li, Stavros, Huang, and Zachar to provide for what is described in claim 21. This is because Li Page 6, Paragraph 6 provides the motivation that its teachings can be helpful in, "increasing the amplitude of the shear wave." Similarly, because Stavros Paragraph [0006] provides the motivation of using its methods and systems which, "define models that correlate the features and feature scores to cancer molecular subtypes, including histologic grades ... [which are then utilized] in connection with analyzing new patient ultrasound ... image sets, to characterize and/or identify a particular subtype/grade of cancer for the corresponding patient." Furthermore, because Huang Paragraph [0197] provides the motivation of using the, "modified PC-MUSIC algorithm with phase response compensation [because it] improves target localization and image resolution." Finally, because Zachar Page 27, Lines 25-26 clarifies that its teachings, "provide a method and apparatus for obtaining phase shift corrections to improve the focus peak."

Response to Arguments
	The amendments filed July 27, 2022 have been entered. Applicant’s amendments to the claims have overcome each and every objection to the claims made in the Non-Final Office Action mailed on April 28, 2022. Applicant’s amendments to the specification including the abstract have overcome each and every objection to the specification including the abstract made in the Non-Final Office Action mailed on April 28, 2022. Applicant’s amendments have overcome the objections to the drawings made in the Non-Final Office Action mailed on April 28, 2022 and have raised a new ground of objection as described above. The amendments made to the claims have changed their scope and therefore each and every claim has accordingly changed in scope as well. The scope changing amendments have necessitated the new grounds of rejection described above. Otherwise, Applicant’s remarks filed on July 27, 2022 have been fully considered but they are not persuasive.

	The Applicant asserts on pages 16-17 of the Remarks:
Amended independent claims 1, 14, and 25 are not disclosed or suggested by the applied references. For example, none of the applied references discloses or renders obvious a color bar representing a plurality of colors corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues, as recited in the claims. The applied references also fail to disclose or render obvious displaying different colors according to the degree of dispersion of lesions, and a color bar indicating the degree of dispersion corresponding to the color of the micro-calcification area.
… based on the value representing the characteristics of the
detected micro-calcification tissues.

	In response, Examiner respectfully disagrees with Applicant’s assertion that “Amended independent claims 1, 14, and 25 are not disclosed or suggested by the applied references.” In making this assertion Applicant provides conclusory statements without sufficient reasoning in support. Applicant’s reference to various sections of the specification do not provide sufficient reasoning as to how, under the principles of the broadest reasonable interpretation of the claims, the references relied upon in the Non-Final Office Action mailed on April 28, 2022 fail to support the prior art based rejections of the claims. For at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 103” Applicant’s arguments are not considered persuasive.

The Applicant asserts on page 18 of the Remarks:
The features of claims 11, 12, 22, and 23 are not disclosed or rendered obvious by Park and Li, as admitted in the Office Action (e.g., page 45). To cure these deficiencies, the Office Action cites Stavros and Huang.
However, there is nothing in Stavros and Huang that discloses or renders obvious the features of "display a color bar representing a plurality of colors corresponding to a dispersion of a phase change over time of the echo signal reflected from the micro-calcification tissues; select a color from the color bar based on the dispersion of the phase change of the echo signal reflected from the micro-calcification tissues; and display the selected color in an area corresponding to the detected micro-calcification tissues included in the ultrasound image." The other applied references do not cure the shortcomings of Park, Li, Stavros, and Huang. The applied references fail to disclose or render obvious displaying different colors according to the degree of dispersion of lesions, and a color bar indicating the degree of dispersion corresponding to the color of the micro-calcification area.

	In response, Examiner respectfully disagrees with Applicant’s assertion that “features of claims 11, 12, 22, and 23 are not disclosed or rendered obvious.” In making this assertion Applicant provides conclusory statements without sufficient reasoning in support. For at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 103” Applicant’s arguments are not considered persuasive. 

The Applicant asserts on page 18 of the Remarks:
In view of the above amendments and remarks, independent claims 1 and 14, their dependent claims, and independent claim 25 are not rendered obvious by any of the applied references. Applicant respectfully requests the Examiner to withdraw the rejections.

	In response, Examiner respectfully disagrees with Applicant’s assertion that “independent claims 1 and 14, their dependent claims, and independent claim 25 are not rendered obvious by any of the applied references.” In making this assertion Applicant provides conclusory statements without sufficient reasoning in support. For at least these and the reasons provided above in the section titled “Claim Rejections - 35 USC § 103” Applicant’s arguments are not considered persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571)272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793